ORDER

PER CURIAM.
AND NOW, this 27th day of August, 2013, the Petition for Allowance of Appeal is GRANTED. The issue, as stated by petitioner, is:
Whether offenses which are not specifically enumerated by the General Assembly as offenses which disqualify defendants from eligibility under [the Recidivism Risk Reduction Incentive Act (“RRRI Act”),’ 61 Pa.C.S.A. §§ 4501, et seq.] may otherwise form the basis of denial of eligibility pursuant to the general eligibility requirement that a defendant does not demonstrate “a history of present or past violent behavior,” rendering an offender ineligible? Restated in the context of the specific facts of this case, the precise question presented is: Whether a prior conviction of a felony one burglary, which is not included as a disqualifier in the definition of “eligible *112offender” may nevertheless amount to “a history of present or past violent behavior” such as to exclude a defendant from RRRI [Act] eligibility?